DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7 June 2021 has been entered:
Claim(s) 1-2, 11, and 15 is/are amended; 
In all, claim(s) 1-15 is/are pending and considered below. Otherwise noted in current Office Action below, Applicant’s amendments to the Specification, Drawings, and Claims have overcome objection and 35 U.S.C. 112(b) rejections, previously set forth in the Non-Final Office Action.
Drawings
The drawing replacement submitted 7 June 2021 is objected to because it presents New Matter due to the positioning of case 11 and conveyor 12 (see 112(a) rejection below). Applicant is suggested to place numerals 11 and 12 on a separate Fig. in order to overcome the Drawing Objection and New Matter Rejection. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Specifically, drawing replacement sheet filed 7 June 2021 shows that a case 11 and a conveyor 12 are positioned adjacent to a supply 35, which is a New Matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention. Note that placing numerals 11 and 12 on a separate Fig. would overcome the Drawing Objection and New Matter Rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-10, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartness (US 4,835,946 A).
Regarding claim 1, Hartness discloses a case packing apparatus (case packing machine 10, Fig. 1) for loading articles into a case (162, Fig. 4), the apparatus comprising:
(bladders 88/88a/88b, see Figs. 16-18);
a manifold connecting the airbags (series of tees directly above airbags in Fig. 10);
a vacuum reservoir (122) positioned in fluid communication with the manifold (Fig. 10); 
a valve (V1) positioned between the vacuum reservoir and the manifold (Fig. 10); and
a supply of compressed gas positioned in fluid communication with the manifold (Fig. 10, “AIR SUPPLY IN”). 
Regarding claim 6, Hartness discloses the case packing apparatus of claim 1 further comprising: a vacuum pump (120) connected with respect to the vacuum reservoir (120 connected to 122; see Fig. 10). 
Regarding claim 7, Hartness discloses the case packing apparatus of claim 1 further comprising: a conveyor for conveying articles toward the case (Conveying means A, Fig. 1; see col. 7 lines 8-21). 
Regarding claim 8, Hartness discloses the case packing apparatus of claim 1 further comprising: a feedback line positioned between the manifold and the supply (combination of high pressure regulator 116 and the low pressure regulator 124 works together to provide pressure feedback of the manifold to the air supply in; therefore, the fluid communication doubles as a feedback line). 
Regarding claim 9, Hartness discloses the case packing apparatus of claim 1 wherein the vacuum reservoir includes a greater air volume than the manifold (one having ordinary skill in the art would understand a “reservoir” to have greater volume than that of a manifold connected to the reservoir via a valve; as such, the limitation is both anticipated under 35 U.S.C. 102 and obvious under 35 U.S.C. 103). 
Regarding claim 10, Hartness discloses the case packing apparatus of claim 1 wherein the airbags are positioned in parallel relative to each other (Figs. 10 & 16). 

Regarding claim 15, Hartness discloses a case packing apparatus (case packing machine 10, Fig. 1) for loading articles into a case (162, Fig. 4), the apparatus comprising:
two or more airbags adapted to be positioned above the case (bladders 88/88a/88b, see Figs. 16-18);
a vacuum reservoir (122) positioned in fluid communication with the airbags (Fig. 10);  and
a supply of compressed gas positioned in fluid communication with the airbags (Fig. 10, “AIR SUPPLY IN”); and
a vacuum pump (120) connected with respect to the vacuum reservoir (120 connected to 122; see Fig. 10), wherein the vacuum pump is configured to continuously inflate and deflate the airbags with the supply of compressed gas (Examiner construes this limitation as an intended use for the vacuum pump, which the vacuum pump 120 of Hartness is capable of performing).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-5 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartness in view of Eshima (US 2013/0102772 A1) and GELISIM (http://gelisimvalf.com.tr/en/use-advantages-and-disadvantages-of-valves/ ; article titled “Use Advantages and Disadvantages of Valves”, posted 23 April 2013).
Regarding claim 2, Hartness discloses the case packing apparatus of claim 1.
Hartness does not explicitly disclose wherein the valve is one of a diaphragm valve, a spool valve, a ball valve and a butterfly valve. 
However, Eshima teaches that a diaphragm valve is used as a valve to connect the vacuum and the input line (“Also, with respect to the valves used to open and close the various gas, vacuum and input lines, many types of valves may be used such as, for example, ball valves, butterfly valves, globe valves, gate valves, diaphragm valves, check valves, and the like.” [0180]).
Furthermore, GELISIM discloses the advantages of using a diaphragm valve, specifically in industry that deals with food (“7. Due to the isolation of the fluid from the bonnet group, it prevents microbe contamination to the environment.  Due to this, it is hygienic for sectors like the food sector, pharmaceuticals sector and beer industry.”)
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the valve, as disclosed by Hartness, to be a diaphragm valve, as taught by Eshima and GELISIM, with the motivation to “prevent microbe contamination to the environment”.

Regarding claim 3, modified Hartness discloses the case packing apparatus of claim 2 wherein the valve comprises a diaphragm valve (as modified in claim 2 analysis). 
Regarding claim 4, modified Hartness discloses the case packing apparatus of claim 3 further comprising: a check valve positioned between the diaphragm valve and the manifold (check valve symbol 
    PNG
    media_image1.png
    22
    24
    media_image1.png
    Greyscale
 located between V1 and the manifold, Fig. 10). 
Regarding claim 5, modified Hartness discloses the case packing apparatus of claim 4 further comprising: a solenoid valve (electrical solenoid valve V2) positioned between the diaphragm valve, the supply and the vacuum reservoir (Fig. 10). 

Regarding claim 11, Hartness discloses a case packing apparatus (case packing machine 10, Fig. 1) for loading articles into a case (162, Fig. 4), the apparatus comprising:
a conveyor for conveying articles toward the case (Conveying means A, Fig. 1; see col. 7 lines 8-21);
two or more airbags positioned above the case (bladders 88/88a/88b, see Figs. 16-18);;
a manifold connecting the airbags (series of tees directly above airbags in Fig. 10);
a vacuum reservoir (122) positioned in fluid communication with the manifold (Fig. 10);
a vacuum pump (120) connected with respect to the vacuum reservoir (120 connected to 122; see Fig. 10), wherein the vacuum pump is configured to continuously operate (Examiner construes this limitation as an intended use for the vacuum pump, which the vacuum pump 120 of Hartness is capable of performing)
a supply of compressed gas positioned in fluid communication with the manifold (Fig. 10, “AIR SUPPLY IN”);
a valve (V1) positioned between the vacuum reservoir and the manifold (Fig. 10); and
a check valve positioned between the valve and the manifold (check valve symbol 
    PNG
    media_image1.png
    22
    24
    media_image1.png
    Greyscale
 located between V1 and the manifold). 
	Hartness does not explicitly disclose the valve to be a diaphragm valve. 
Eshima teaches that a diaphragm valve is used as a valve to connect the vacuum and the input line (“Also, with respect to the valves used to open and close the various gas, vacuum and input lines, many types of valves may be used such as, for example, ball valves, butterfly valves, globe valves, gate valves, diaphragm valves, check valves, and the like.” [0180]).
Furthermore, GELISIM discloses the advantages of using a diaphragm valve, specifically in industry that deals with food (“7. Due to the isolation of the fluid from the bonnet group, it prevents microbe contamination to the environment.  Due to this, it is hygienic for sectors like the food sector, pharmaceuticals sector and beer industry.”)
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the valve, as disclosed by Hartness, to be a diaphragm valve, as taught by Eshima and GELISIM, with the motivation to “prevent microbe contamination to the environment”.

Regarding claim 12, modified Hartness discloses the case packing apparatus of claim 11 further comprising: a solenoid valve (electrical solenoid valve V2) positioned between the diaphragm valve, the supply and the vacuum reservoir (Fig. 10). 
Regarding claim 13, modified Hartness discloses the case packing apparatus of claim 11 further comprising: a feedback line positioned between the manifold and the supply (combination of high pressure regulator 116 and the low pressure regulator 124 works together to provide pressure feedback of the manifold to the air supply in; therefore, the fluid communication doubles as a feedback line). 
Regarding claim 14, modified Hartness discloses the case packing apparatus of claim 1 wherein the vacuum reservoir includes a greater air volume than the manifold (one having ordinary skill in the art would understand a “reservoir” to have greater volume than that of a manifold connected to the reservoir via a valve; as such, the limitation is both anticipated under 35 U.S.C. 102 and obvious under 35 U.S.C. 103).  

Response to Arguments
Applicant’s argument have been fully considered but they are not persuasive.
Regarding Applicant’s argument over 35 USC § 102 rejections on claim(s) 1, 6-10, and 15 as anticipated by Hartness, Applicant stated in page 9 of the REMARKS that Hartness does not disclose or suggest these components – vacuum reservoir and a valve positioned between the vacuum reservoir and the manifold – of Applicant’s claimed apparatus and does not anticipate Applicant’s claimed invention. Examiner respectfully disagrees.
Applicant points out that Hartness teaches an air-powered Venturi pump to deflate the bladders, as opposed to the vacuum pump of the Application. However, nowhere in the written description of Hartness discloses the vacuum pump 120 as a Venturi pump; in fact, the only Venturi pump disclosed is for the vacuum pump 388 of Fig. 19, which is not the basis for the rejections. Furthermore, even if vacuum pump 120 were to be a Venturi pump, it is still a type of vacuum pumps, as recited by the claims.

Regarding Applicant’s argument over 35 USC § 103 rejections on claim(s) 2-5 and 11-14 as unpatentable over Hartness in view of Eshima and GELISIM, Applicant stated in page 10, “As 
First, Applicant puts emphasis on a “fast-acting” valve, while such limitation is not present in the claim. Instead claim 2 recites “wherein the valve is one of a diaphragm valve, a spool valve, a ball valve and a butterfly valve”, on which GELISIM suggests the use of a diaphragm valve in the field of food packaging art.
Second, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985); see also MPEP 2145.II. GELISIM suggests the use of a diaphragm valve in the field of food packaging art for the purposes of providing a hygienic environment, and one having ordinary skill in the art would modify the valve of Hartness to be a diaphragm valve for that reason.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142.  The examiner can normally be reached on M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731